EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Craig Scheuern on 11/04/2021.
The application has been amended as follows: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

(CURRENTLY AMENDED)  A jointed mechanism comprising:
a multi-axis robot; and
a passive pendulum system attached to and suspended from the multi-axis robot, the passive pendulum system having an equilibrium position and including:
	one or more position sensors configured to measure [[a]] one or more joint angles on the passive pendulum system; 
	at least one arm; and
	an end-effector attached to the at least one arm at a distal end of the pendulum system; and
	a controller in communication with the one or more position sensors, wherein the controller is configured, in response to the one or more joint angles, to selectively control the robot in a plurality of control modes, including:
		a Cooperative Mode configured, in response to a physical interaction by a human operator with the end-effector, to cause a displacement in the passive pendulum system from the equilibrium position, and in which the controller is configured to command the robot to move in passive pendulum system to the equilibrium position; and 
		an Autonomous Mode configured to move the robot without a physical interaction with the end-effector by the human operator, wherein the controller is configured to detect contact with the end-effector when operating in the Autonomous Mode based on a deviation of a measured joint motion of the passive pendulum system from an expected joint motion, and to automatically initiate a control action in response to the contact. 
2.	(ORIGINAL)  The jointed mechanism of claim 1, wherein the at least one arm includes parallel arms, the passive pendulum system is a passive parallelogram arrangement having a cross member connected to the parallel arms, and the end-effector is connected to the cross member at the distal end.
3.	(ORIGINAL)  The jointed mechanism of claim 2, wherein the passive parallelogram arrangement is configured to allow the end-effector to translate in two Cartesian horizontal degrees of freedom.
4.	(ORIGINAL) The jointed mechanism of claim 1, wherein the control action includes executing an automatic stop in motion of the robot.
5.	(ORIGINAL) The jointed mechanism of claim 1, wherein the control action includes an automatic transition from the Autonomous Mode to the Cooperative Control Mode.
6.	(CANCELLED)  

7.	(ORIGINAL)  The jointed mechanism of claim 1, wherein the controller is programmed to control the jointed mechanism in the Autonomous Mode in a manner that ensures the end-effector does not exhibit under-damped oscillations.

8.	(CURRENTLY AMENDED)  A method for controlling a jointed mechanism having a multi-axis robot and a passive pendulum system attached thereto and suspended therefrom, the method comprising: 
measuring rotational joint positions on the passive pendulum system using a plurality of position sensors;
outputting position signals indicative of the rotational joint positions to a controller; and

a Cooperative Mode configured, in response to a physical interaction by a human operator with the end-effector, to cause a displacement in the passive pendulum system from an equilibrium position, and in which the controller is configured to command the robot to move in such a manner as to close the displacement and thereby return the passive pendulum system to the equilibrium position; and
		an Autonomous Mode configured to move the robot without a physical interaction with the end-effector by the human operator, wherein the controller is configured to detect contact with the end-effector when operating in the Autonomous Mode, and to automatically initiate a control action in response to the contact, wherein detecting the contact is based on a deviation of a measured joint motion of the passive pendulum system from an expected joint motion.
9.	(ORIGINAL)  The method of claim 8, wherein the passive pendulum system includes at least one arm attached to the end-effector and to the robot.
10.	(ORIGINAL)  The method of claim 8, further comprising: 
moving the robot in the Cooperative Mode and the Autonomous Mode by translating the end-effector in a first Cartesian horizontal degree of freedom; and 
translating the end-effector in a second Cartesian horizontal degree of freedom that is different than the first Cartesian horizontal degree of freedom.
11.	(ORIGINAL)  The method of claim 10, wherein the robot includes a horizontal overhead support beam, and wherein translating the end-effector occurs along an axis of the overhead support beam.
12.	(ORIGINAL)  The method of claim 8, wherein the control action includes regulating a force applied to an object by the end-effector.
13.	(ORIGINAL)  The method of claim 8, wherein the control action includes executing an automatic stop in motion of the robot.
14.	(CANCELLED)  
15.	(ORIGINAL)  The method of claim 8, the method further comprising:
receiving data via the controller during a work task; and 



	16.	(CURRENTLY AMENDED)  A jointed mechanism comprising:

a horizontal overhead support beam;
a robot, including an actuated positioning mechanism connected to and configured to translate along the overhead support beam in two Cartesian degrees of freedom;
a passive parallelogram arrangement attached to and suspended from the actuated positioning mechanism, having an equilibrium position, and including:
	one or more position sensors configured to measure [[a]] one or more joint angles on the passive parallelogram arrangement; 
	parallel arms;
a cross member connected to the parallel arms; and
	an end-effector attached to the cross member at a distal end of the passive parallelogram arrangement; and
	a controller in communication with the one or more position sensors, wherein the controller is configured, in response to the one or more joint angles, to selectively control the passive parallelogram arrangement in a plurality of control modes, including:
a Cooperative Mode configured, in response to a physical interaction by a human operator with the end-effector, to cause a displacement in the passive parallelogram arrangement from the equilibrium position, and in which the controller is configured to command the robot to move in such a manner as to close the displacement and thereby return the passive parallelogram arrangement to the equilibrium position; and
		an Autonomous Mode configured to move the robot without a physical interaction with the end-effector by the human operator, wherein the controller is configured to detect contact with the end-effector when operating in the Autonomous Mode based on a deviation of a measured joint motion of the passive pendulum system from an expected joint motion, and to automatically initiate a control action in response to the contact.


18.	(ORIGINAL) The jointed mechanism of claim 16, wherein the control action includes executing an automatic stop in motion of the robot.
19.	(CANCELLED)  
20.	(ORIGINAL)  The jointed mechanism of claim 16, wherein the controller is programmed to control the jointed mechanism in the Autonomous Mode in a manner that ensures the end-effector does not exhibit under-damped oscillations. 


Examiner’s statement of reasons for allowance


The following is an examiner’s statement of reasons for allowance for claims 1 and 8: the closest prior art Madhani and Komatsu fail to disclose the claimed a jointed robotic mechanism  and a method for controlling the jointed robotic mechanism includes a passive pendulum attached to and suspended from a multi-axis robot, and controller that is configured, in response to the one or more joint angles, to selectively control the robot in a plurality of control modes, including: a Cooperative Mode configured, in response to a physical interaction by a human operator with the end-effector, to cause a displacement in the passive pendulum system from the equilibrium position, and in which the controller is configured to command the robot to move in such a manner as to close the displacement and thereby return the passive pendulum system to the equilibrium position; and  an Autonomous Mode configured to move the robot without a physical interaction with the end-effector by the human operator, wherein the controller is configured to detect contact with the end-effector when operating in the Autonomous Mode based on a deviation of a measured joint motion of the passive pendulum system from an expected joint motion, and to automatically initiate a control action in response 
The dependent claims 2-5, 7, 9-13 and 15 are also allowed for at least this same reason.

The following is an examiner’s statement of reasons for allowance for claim 16: the closest prior art Madhani and Komatsu fail to disclose the claimed a jointed robotic mechanism includes a horizontal overhead support beam, a robot, including an actuated positioning mechanism connected to and configured to translate along the overhead support beam in two Cartesian degrees of freedom, a passive parallelogram arrangement attached to and suspended from the actuated positioning mechanism, having an equilibrium position, and controller that is configured, in response to the one or more joint angles, to selectively control the robot in a plurality of control modes, including: a Cooperative Mode configured, in response to a physical interaction by a human operator with the end-effector, to cause a displacement in the passive pendulum system from the equilibrium position, and in which the controller is configured to command the robot to move in such a manner as to close the displacement and thereby return the passive pendulum system to the equilibrium position; and  an Autonomous Mode configured to move the robot without a physical interaction with the end-effector by the human operator, wherein the controller is configured to detect contact with the end-effector when operating in the Autonomous Mode based on a deviation of a measured joint motion of the passive pendulum system from an expected joint motion, 
The dependent claims 16-18 and 20 are also allowed for at least this same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/RACHID BENDIDI/           Primary Examiner, Art Unit 3667